Appellant was convicted of seduction, his punishment being assessed at five years confinement in the penitentiary.
We are of opinion, without stating the evidence, that under the decisions the evidence justified the action of the jury and the trial court in his rulings in regard to the sufficiency of the facts. The court gave a charge in the usual stereotyped form with reference to accomplice testimony. There are quite a lot of cases which sustain the court's charge as being correct and have been heretofore discussed. The writer has not always agreed with the majority opinion. but under those cases this charge is not error.
The judgment will, therefore, be affirmed
Affirmed.